         Case 1:19-cv-00859-RTH Document 54 Filed 04/27/21 Page 1 of 3




           In the United States Court of Federal Claims
                                            No. 19-859
                                       (Filed: 27 April 2021)

***************************************
E-NUMERATE SOLUTIONS, INC. and        *
E-NUMERATE, LLC,                      *
                                      *
                  Plaintiffs,         *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant           *
                                      *
***************************************

                                             ORDER

        On 23 April 2021, plaintiffs filed an unopposed motion to file a second amended
complaint. See Unopposed Mot. to File Second Am. Compl. Pursuant to Court of Federal
Claims Rule 15(a)(2), ECF No. 50. The Court granted plaintiffs’ unopposed motion on 26 April
2021, and plaintiffs filed their second amended complaint on 27 April 2021. Order, ECF No. 52;
Second Amended Complaint, ECF No. 53. Concurrent with plaintiffs’ unopposed motion, the
parties filed a joint status report jointly proposing “a schedule for claim construction proceedings
that tracks the schedule previously entered by the Court.” Joint Status Report, ECF No. 51 at 2.

        The only outstanding area of dispute between the parties on the schedule for claim
construction “is the [date of] production of core technical documents by the Government
pursuant to [the Court of Federal Claims Patent Rule] 7(a) for the additional government
agencies named in the [second amended] complaint.” Id. Plaintiffs “request[] that the
[g]overnment be ordered to make its production of technical documents . . . for all accused
[g]overnment agencies on a rolling basis with production to be complete by September 27,
2021.” Id. at 3. Plaintiffs claim mandating document production be complete by 27 September
is “more than reasonable” given the government’s prior knowledge of plaintiffs’ intent to amend
the complaint with the additional infringing agencies and the fact the government “has made no
showing of good cause and/or complexity necessary” to warrant additional time beyond the
deadline plaintiffs propose. Id. at 3. The government “requests that the Court stay the deadline
as to the core technical documents . . . for the newly named agencies until four weeks after the
claim construction . . . .” Id. at 7. In response to plaintiffs’ arguments, the government “disputes
[p]laintiffs’ implication that it had a duty to collect documents as to all the newly asserted
agencies prior to the filing of the Second Asserted Complaint,” states it “has already produced
tens of thousands of pages of technical documents,” and argues “there is little to be gained by
producing technical documents from numerous [g]overnment agencies other than inflicting an
unnecessary burden to the [g]overnment.” Id. at 6–7.
         Case 1:19-cv-00859-RTH Document 54 Filed 04/27/21 Page 2 of 3




       As discussed with the parties in past status conferences and detailed in past orders, the
Court adopted a claim construction schedule similar to the patent case management schedule of
Judge Albright in the United States District Court, Western District of Texas. See, e.g. Order,
ECF No. 36. Judge Albright’s patent case management schedule stays all discovery not
necessary for claim construction absent agreement between the parties or certain “exceptional
circumstances.” See Order Governing Proceedings – Patent Case (retrieved 27 April 2021). The
Court allowed the parties to engage in third-party discovery because the government did not
oppose plaintiffs’ request to begin third-party discovery prior to the conclusion of a Markman
hearing. See Joint Preliminary Status Report, ECF No. 35 at 9.

       The Court will adhere as strictly as possible to the Western District of Texas patent case
management schedule previously tracked. The Supreme Court has identified “the power
inherent in every court to control the disposition of the cases on its docket with economy of time
and effort for itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248,
255–56 (1936). As one party opposes setting a deadline for the production of additional
discovery before the Markman proceeding, the Court will not at this time diverge further from a
schedule similar to Judge Albright’s patent case management schedule. For the foregoing
reasons, the Court ADOPTS the following modified claim construction briefing schedule.

               Event                     Prior Deadline                  New Deadline
 The government files an          N/A                              11 May 2021
 answer to plaintiffs’ second
 amended complaint or
 otherwise responds
 Plaintiffs serve preliminary     15 December 2020                 8 June 2021
 infringement contentions
 The government serves            19 February 2021                 6 July 2021
 preliminary invalidity
 contentions
 Parties exchange claim terms     1 March 2021                     20 July 2021
 for construction
 Parties exchange proposed        15 March 2021                    3 August 2021
 claim constructions
 Parties disclose extrinsic       22 March 2021                    10 August 2021
 evidence they may rely upon
 for claim construction
 Deadline to meet and confer      29 March 2021                    17 August 2021
 to narrow terms in dispute
 and exchange revised
 constructions
 Plaintiffs file their opening    5 April 2021                     24 August 2021
 claim construction brief
 The government files its         26 April 2021                    14 September 2021
 responsive claim construction
 brief

                                                 -2-
         Case 1:19-cv-00859-RTH Document 54 Filed 04/27/21 Page 3 of 3




Plaintiff file their reply claim   10 May 2021                    28 September 2021
construction brief
The government files its sur-      24 May 2021                    12 October 2021
reply claim construction brief
The parties submit the joint       27 May 2021                    19 October 2021
claim construction statement
and propose dates for the
Markman hearing in the first
half of November
If desired, parties may submit     1 June 2021                    26 October 2021
joint technical tutorial to the
Court
Markman hearing                    7 June 2021                    To be scheduled
Deadline for the government        N/A                            30 November 2021
to produce technical
documents for additional
agencies named in the second
amended complaint

      IT IS SO ORDERED.


                                                       s/ Ryan T. Holte
                                                       RYAN T. HOLTE
                                                       Judge




                                                 -3-
